Citation Nr: 1235640	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-43 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including lumbosacral disc disease with bulging disc at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1988, from December 1991 to March 1992, and from January 1993 to September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that hearing is of record.

Based on the receipt of new and material evidence, the Board, in a prior January 2012 decision, reopened the Veteran's current claim for service connection for a low back disability on appeal, and remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  The Board additionally reopened and granted the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Finally, the Board also remanded his claim of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability for further development.  The TDIU claim has since been granted by a rating decision dated in July 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no credible and competent evidence of record showing that the Veteran's current low back disability is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA notice letter dated in February 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of his service connection claim, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA and private treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran has been afforded two VA spine examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had evidence required to meet the criteria for establishing his service connection claim.  Additionally, the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran reported during his hearing that he had applied for disability benefits administered by the Social Security Administration (SSA).  A complete copy of his SSA records have been obtained and associated with the claims file.  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to ensure that a complete copy of the Veteran's VA treatment records pertaining to his low back disability, dated since September 1998, had been associated with the claims file, to make arrangement to obtain any additional available treatment records pertaining to the Veteran's private treatment from the Tyrone Injury and Wellness Center (TIWC) in St. Petersburg, Florida, also dated since September 1998, and to schedule the Veteran for a new VA spine examination to obtain an opinion regarding the nature and etiology of his claimed low back disability based on all the evidence of record.  In this regard, the RO/AMC obtained available VA treatment records dated from October 1998 to July 2012.  While additional VA treatment records that had been obtained in association with the Veteran's application for SSA benefits were not all obtained while this appeal was on remand, the Board believes that all available VA treatment records have been obtained and associated with the claims file, whether obtained directly by VA or through the Veteran's SSA records.  Additionally, in response to the RO/AMC's request for authorization from the Veteran to request outstanding treatment records from TIWC, the Veteran provided a May 2012 statement indicating that he had contacted TIWC regarding the records, but had been informed that the records were destroyed.  Finally, the Veteran was afforded an adequate VA spine examination, in compliance with the Board's remand, in June 2012.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his service connection claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

II.  Entitlement to Service Connection

The Veteran contends that he suffers from a low back disorder that originated as the result of a motor vehicle accident (MVA) that he incurred in June 1993, during his third period of active service.  

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

Considering first whether the current disability requirement for service connection has been satisfied, the Board notes that during an initial VA spine examination conducted in April 2010, the Veteran was noted to have chronic low back pain.  The examination report noted that the Veteran had been found to have L5, S1 disc disease of unknown chronicity in X-rays taken in July 1999.  He was subsequently noted to have disc bulging at the L5-S1 level in an April 2002 MRI study, which was noted to be unchanged from a prior study performed in November 1999.  Radiologic testing conducted in March 2010, however, revealed a normal lumbar spine.  Nonetheless, the VA examiner diagnosed lumbosacral disc disease with disc bulging at the L5-S1 level based on the November 1999 test result and April 2002 MRI report.  In a January 2010 VA primary care treatment report, the Veteran reported having back pain and spasms.  The impression at that time was that he had a low back pain and questionable lumbar disc disease.  During his most recent, June 2012, VA examination, the Veteran's diagnosis was low back pain.  Given the Veteran's current report of low back pain and his fairly recent history of diagnoses involving disc bulging and lumbosacral disc disease, the Board finds that the first required element to establish service connection has been met.  See Davidson, supra.

With respect to the Veteran's in-service incurrence of a disease or injury, a review of his STRs reveals that he was indeed involved in a motor vehicle accident in June 1993.  Since the time of his accident, he received extensive in-service treatment for chronic low back pain until the time of his separation in September 1998.  In September 1993, he reported that he experienced stabbing when doing push-ups or flutter kicks.  In December 1993, he reported that he had been experiencing low back pain for approximately five months, since the time of his accident.  He reported, however, that he was not in pain at that time, and that the pain only occurred when doing flutter kicks during physical training.  A February 1994 X-ray report of his lumbosacral spine showed well preserved spinal alignment, disc spaces and vertebral body heights.  There was no evidence of fracture, dislocation, or other bony destructive lesion.  There was additionally no evidence of spondylolysis or spondylolisthesis and no evidence of bony encroachment of the neural canal or intervertebral foramina.  The impression was a normal lumbosacral spine.  Following a March 1994 consultation for continuing back pain, the assessment was lumbar muscle guarding with limitation of motion in flexion.  A March 1994 CT scan report revealed that he had no significant disc bulge at the L3-4 level, and that the neural foramina were widely patent.  At the L4-5 level, there was some ligamentum flavum hypertrophy bilaterally.  This narrowed the neural foramina slightly bilaterally, but the clinician was of the belief that the nerve roots "got out" normally.  No disc disease was seen at that level.  No disc disease was seen at the L5-S1 level, and the neural foramina appeared widely patent.  

At some point during his service, the Veteran was put on a physical profile restricting him from performing flutter kicks or leg spreaders.  In February 1995, he was noted to still be experiencing chronic pain in the lumbar spine, at which time the clinician noted that he had palpable muscle spasms in the lumbar spine.  In March 1995, the physical profile restrictions were noted to be for an indefinite period of time.  In his medical history report in association with a November 1997 periodic examination, the Veteran reported that he had recurrent back pain or a back injury.  The clinician noted that he had chronic low back pain.  In a later August 1998 clinical record, the Veteran reported that he had had chronic low back pain since the time of his accident.  On the medical history form associated with his August 1998 separation examination, the Veteran again indicated that he had recurrent back pain or a back injury.  The clinician referenced his June 1993 MVA and indicated that he had recently been prescribed a back brace.  The clinician did not make any findings pertaining to a back disability, however, on the August 1998 separation examination report.  Nonetheless, based on the significant evidence of an in-service back injury as a result of the Veteran's June 1993 MVA, the Board finds that the second requirement to establish service connection, an in-service incurrence of a disease or injury, has been met.  See Davidson, supra.

Accordingly, the Board is now left to consider the final requirement to establish service connection for a low back disability, a nexus between the Veteran's in-service incurrence of a back injury and his current low back disability.  Here, the Board observes that the post-service medical evidence of record is devoid of any reference to, complaint of, or treatment for any back pain until July 1999.  In this instance, however, his back pain was noted be associated with an intercurrent MVA.  Specifically, in a July 1999 VA medical certificate, he presented with a complaint of low back pain after being involved in an auto accident the day before.  The pain was noted to be localized in the low back area.  The impression at that time was that he had a soft tissue muscle sprain.  In an August 1999 VA mental health progress note, he was also noted to have significant neck pain after being involved in the MVA the week before.  

Further review of the record reveals that the Veteran was involved in yet another MVA in April 2002.  Following that last accident, he began receiving extensive private treatment for chronic neck and back pain subsequent to that accident from TIWC.  These treatment records specifically indicate that the Veteran began seeking treatment in April 2002 after being involved in a MVA accident on April 1, 2002.  He reported that he felt immediate back pain after the accident.  He additionally reported that his symptoms had increased in severity since the accident occurred.  In reporting his medical history, the Veteran indicated that he had been involved in a side-impact automobile accident in 1993 and that he had sustained a low back injury as a result of that accident, but that the injury was resolved with treatment.  He reported sustaining another back injury and an injury to his neck in the later, July 1999, MVA.  

An October 2002 narrative report regarding the Veteran's April 2002 MVA reviewed the results of multiple examinations and testing performed on the Veteran's lower back.  The report, from TWIC, noted that X-rays of the Veteran's lumbar spine revealed decreased posterior disc spacing at the L5-S1 level, with associated retrolisthesis of the L5 vertebrae.  An anteroposterior view revealed spinus rotation of the L4-5 vertebrae to the left, with inferior positioning of the L5 vertebrae on the sacrum of the right.  An April 2002 MRI study revealed disc bulging at the L5-S1 level, which was unchanged from a prior study on November 1999.  The report further indicated that the Veteran had sustained permanent injury within the cervical, thoracic, and lumbar regions of his spine, which were complicated by exacerbated lumbar disc bulging, as a direct result of the trauma incurred during the April 2002 MVA.  

Following the Veteran's course of treatment from TIWC, which apparently ended in March 2003, there is an absence of evidence of any further treatment until the January 2010 VA primary care report which noted his complaint of back pain and spasms.  At that time, however, he reported experiencing back pain since his MVA in 1993.  He reported being told that he had bulging discs at that time.  Continuing VA treatment records reveal ongoing complaints of back pain again in March 2010 and later in January 2012.  

In connection with his service connection claim, the Veteran was afforded a VA spine examination in April 2010, in order to determine the nature and etiology of his claimed low back disability.  After diagnosing the Veteran with lumbosacral disc disease with disc bulging at the L5-S1 level, the VA examiner provided the opinion that the Veteran's low back disability was less likely as not caused by his active service.  In reaching this conclusion, the examiner noted that the Veteran's lumbosacral disc disease with disc bulging was not noted on in-service testing results, and further, that this condition was not shown to be present until after his 1999 MVA.  

As noted previously, the Board's January 2012 remand, under the possibility that significant additional private and VA treatment could be obtained on remand, directed that the Veteran should be afforded a new and contemporaneous VA examination in order to obtain a new etiological opinion based on all the evidence of record.  After some additional VA treatment records were obtained and an attempt was made to secure further private treatment records, the Veteran was afforded his most recent VA spine examination in June 2012.  After reviewing the record and examining the Veteran, the VA examiner provided the opinion that the Veteran's claimed low back disability was less likely than not incurred in or caused by his in-service back injury, or any in-service event or illness.  The examiner explained that while the Veteran was treated for back pain in service and placed on a physical profile, post-service documentation indicated that his back pain following his in-service 1993 MVA had resolved with treatment.  Presumably referring to one or both of the Veteran's later MVA accidents, the examiner further noted that the Veteran later became symptomatic following a post-service injury.  The examiner concluded, therefore, that it was much more likely that the Veteran's current low back complaint was due to post-service injuries, rather than his in-service MVA.

As noted, the Veteran provided testimony in support of his claim during a Board videoconference hearing in July 2011.  During the hearing, he described the events surrounding his June 1993, in-service MVA.  He reported that his in-service X-rays and MRI report showed bulging discs in his lower back.  He testified that he was on a permanent physical profile for flutter kicks for the remaining five years of his active service.  

After a thorough review of all the evidence of record, the Board cannot make a finding that the Veteran's current low back disability is etiologically related to his in-service 1993 MVA or any other in-service disease, event, or injury.  While chronic back pain was noted during service, pain alone is not a disability.  A chronic low back disorder was not diagnosed during service.  The Board observes that apart from the Veteran's testimony, there is no evidence of record that would support the Veteran's contention that he continued to suffer from back pain, or any back disability, after his separation from service, up until his post-service motor vehicle accidents.  To the contrary, contemporaneous medical evidence dated at the time of his second post-service MVA clearly indicated that the low back pain he experienced following his in-service MVA had resolved with treatment.  

Notably, the Board observes that self interest may play a role in the Veteran's more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Accordingly, the Veteran's more recent statements suggesting a continuity of low back symptomatology since service are outweighed by his prior statements indicating that the back pain associated with his in-service MVA had resolved following treatment, and prior to his post-service accidents.  Thus, the Veteran's statements about experiencing a continuity of low back symptoms since service are not credible.  

Additionally, as noted by the April 2010 VA examiner, the Veteran's diagnosed lumbosacral disc disease with disc bulging was not noted during the Veteran's service, but was noted in post-service MRI and X-ray reports dated following both of his post-service accidents.  The Veteran's testimony to the contrary is simply not in agreement with the evidence of record and appears to be mistaken.  His in-service CT scan report and X-ray report clearly revealed no evidence of disc bulging or of disc disease at that time.

Moreover, the Board finds that the opinions provided by both VA examiners in this case are well informed, fully articulated, and well reasoned.  The examiners fully reviewed the record and examined the Veteran, and concluded that his current disability was more likely related to his intercurrent post-service accidents.  These opinions were formed as a result of observing the records associated with the Veteran's post-service MVAs, together with his report that the back problems associated with his 1993 in-service MVA had resolved with treatment.  Notably, this report was made in the course of seeking contemporaneous medical treatment and is found to be credible.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he suffers from a low back disability that had its onset during active service or is etiologically related to his active service.  While he has been show to have a current low back disability, and while he clearly suffered from low back pain during his service as a result of an in-service MVA, he has, since his separation from service, suffered from two intercurrent MVAs that have caused his current low back disability.  Notably, the evidence of record clearly shows that he reported having a resolution of his in-service back injury following treatment.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b) (West 2002).  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


